DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group I, species of cationic semi hydrophobic monomer, C4-C7 for the C1-C7 hydrocarbyl substituent, formula II, n=1,557, R R’ R’’ and R’’’ are C1-C7 alkyl in the reply filed on 11/19/21 and 6/22/21 is acknowledged.
It is noted that Applicant’s election of just the cationic semi-hydrophobic monomer would not result in the “ampholytic” properties claimed, in claim 1.   The Examiner is examining all of claims 4-13 since these are drawn to an ampholytic terpolymer.  The Examiner is withdrawing claims 14 and 15 because Applicant elected “cationic semi-hydrophobic monomer”.  
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.

Priority
As previously set forth: The claims have a priority of the filing of the provisional application: 12/5/17
Response to Arguments/Amendments
Applicant argues Frederick fails to teach a drilling fluid and a polymer that is hydratable under field mixing conditions.  Applicant argues Frederick is drawn to water-in-oil emulsions wherein the polymer is found in the water phase.  Thus, Applicant argues the polymer chains therein are incapable of taking up water when mixed with an aqueous solvent under filed mixing conditions.  Applicant further argues that acrylamide of Frederick is not taught to be nonionic.
The Examiner disagrees.  A copolymer of 20-80 wt% of a non-ionic monomer, 0.5-30 wt% carboxylic monomer (e.g. anionic) and 5-70 wt% of a cationic monomer (abstract) is disclosed by Frederick wherein the terpolymer is exemplified to be acrylamide (non-ionic monomer), acrylic acid (carboxylic/anionic monomer), and AETAC.  Though Frederick may not disclose, in Applicant’s cited paragraph, acrylamide to be a nonionic monomer, the monomer is used and exemplified and is nonionic.  It is also the same monomer claimed by Applicant.  It is unclear how the same compound can be nonionic in Applicant’s claims but not nonionic in the reference.  Appropriate clarification is requested.  Fredericks polymer anticipates the claims and the elected species, thus arguments therein are found moot.  Arguments drawn to the “hydratable” limitations are not found persuasive since the claims are drawn to a fluid that is already mixed with water.  See the claim.  It is unclear how Applicant’s polymer is “hydratable” when it is already mixed in water in the claim and Fredericks is not.  It seems this is merely a property of the polymer prior to mixing/forming the claimed fluid, and such a property must be met by Frederick’s polymer since the monomer requirements are met.  It is unclear why when the same monomers are anticipated/found in the reference that such a property would not be met.  There are 112/2 indefinite issues that will arise if the “hydratable” property is drawn to the overall polymer when already mixed with an aqueous fluid (as Applicant is arguing) since it is unclear how such could occur.  Regardless, Frederick meets the polymer and aqueous requirements therein and thus the fluid requirements of claim 1 are properly met.  Arguments drawn to a “drilling fluid” not being met by Frederick are not found persuasive since such is drawn to the future intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  The new preamble limitations are met since the composition requirements are met.  As such Applicant’s arguments are not found persuasive and the rejection stands as set forth below.
Regarding the 103 rejection under Frederick Applicant argues that substituting a dry, unhydrated and/or non-emulsified polymer for the WIO polymer of Frederick would render the formulations of Frederick unsatisfactory.  Applicant argues WIO polymer emulsions are expensive to dry and the cost to do such would not be acceptable.  Applicant argues the additional references do not make up for these deficiencies.
The Examiner disagrees.  The claim is drawn to a fluid comprising an aqueous solvent (aqueous meaning water) and a polymer.  There is no requirement to dry anything in the claim.  The “hydratable” properties seem to merely be a property of the polymer, not a property/requirement of the fluid of the claim.  This is because the polymer of the claim is already mixed with an aqueous solvent to form the claimed fluid.  As such there is no need or position to dry the composition of Frederick since Fredericks WIO meets the claim requirements.  Thus, Applicant’s arguments are not found persuasive and the rejection stands as set forth below.  Since Frederick is not deficient arguments drawn to the other references are found moot.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 8-9 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Frederick (US 2016/0017203).
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the claim amendments to claim 1, the use of acrylamide, which is implicitly nonionic, is as previously set forth (since it was in now cancelled claim 10).  The preamble limitation “for reducing bitumen accretion during operations to drill wellbores” is drawn to the future intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, the limitation is met.

Frederick discloses friction reducing polymer compositions that are aqueous based (water, disclosed in the abstract) wherein the polymer comprises 20-80 wt% of a non-ionic monomer, 0.5-30 wt% carboxylic monomer (e.g. anionic) and 5-70 wt% of a cationic monomer (abstract).
This terpolymer is exemplified to be acrylamide (non-ionic monomer), acrylic acid (carboxylic/anionic monomer), also known as acrylate when in salt form (said salt form is implicit in the reference given the water/brine therein), and AETAC (acryloyloxyethyltrimethyl ammonium chloride) [0105].  AETAC meets Formula (I) (albeit currently not elected) of claim 6.  This polymer and composition thus anticipates the requirements of claim 1.  Alternatively/additionally, regarding the elected species of Formula (II), Frederick discloses the use of (meth)acrylamidopropyltrimethyl ammonium halides, MAPTAC, in [0056] which meets the elected cationic monomer of Formula II.  Picking one element from a list is anticipated, thus Frederick alternatively anticipates the elected monomer.  
Elements above anticipate claims 1, 4-5, 8-9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick.
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Frederick includes elements as set forth above.  Frederic discloses wherein the cationic monomer is 5-70 wt%, the anionic (carboxylic) is 0.5-30 wt% and the nonionic is 20-80 wt% embracing and thusly rendering prima facie obvious claims 2, 11-13 wherein “about 4” is deemed to be embraced by the 5 wt% endpoint of Frederick, See In re Wertheim, or, so close that one expects the same properties.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Regarding claim 6, Applicant elected an “n” value of 1557 for the cationic monomer which, when MAPTAC is used (MW 220 g/mol), is a value of 342540 g/mol of the cationic polymer (220*1557).  At 5 wt% of the monomer (a value within the cationic monomer range of Frederick), the total polymer MW would be 6,850,800 g/mol (e.g. 5% of 6,850,800 is 342540, or, n=1557).  Frederick embraces MW from 2,000,000-20,000,000, as above {0072] and thusly embraces and renders obvious the n value elected as well as the range of n values of claim 6.

Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Rey (US 2010/0307753).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Frederick includes elements as set forth above.  Frederick discloses friction reducing polymers for well treatment compositions.  Frederick discloses cationic monomers such as AETAC, MAPTAC and those others of [0056] but does not disclose ones that have C4-C7 alkyl groups.
Rey discloses treatments of fluids from subterranean formations with friction reducing polymers (abstract).  The friction reducing polymers may be ampholytic and have monomers such as acrylamide, acrylic acid and MAPTAC [0065, last 10 lines].  This embraces the polymer and use (friction reducing) as in Frederick.  Rey discloses general formulas for said polymer/monomers in [0062], wherein when R1 is H, Z is NR2 and R2 is a C1-C22 alkyl.  Such embraces the MAPTAC above, and, also embraces the elected C4-C7 alkyl groups.  Rey thusly teaches these monomers to function equivalently as cationic monomers for friction reducing polymers for subterranean formations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Frederick the use of the broader species of the formula of [0062] wherein the R2 groups are C1-C22 alkyl groups, as taught by Rey, since these are recognized in the art of cationic monomers for friction reducers to function equivalently to those taught in Frederick.
Elements herein thusly meet the requirements of claims 3, 7.

Claims 1-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rey.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the claim amendments to claim 1, the use of acrylamide is as previously set forth (as previously set forth over now cancelled claim 10).  The preamble limitation “for reducing bitumen accretion during operations to drill wellbores” is drawn to the future intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, the limitation is met.

	
Rey discloses methods of treating flowback water with at least one friction reducing polymer such that the water can be reused in a drilling operation (title, abstract).  The friction reducing polymer may be ampholytic and comprise acrylamide, methacrylamidopropyltrimethyl ammonium chloride (MAPTAC) and acrylic acid [0065, the last 10 lines).  The polymer/monomers are more broadly disclosed in [0062] formula I wherein R1 can be H, Z=NR2 and R2=C1-C7 alkyl.  Such embraces the above MAPTAC monomer and also embraces the elected C4-C7 alkyl substituent.  The n value ranges from 10-10,000,000 [0062], which would be split between the 3 above monomers in the ampholytic polymer.  Such embraces and renders obvious the requirements of claims 1-9.  Though picked from a list of possible polymers/monomers, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
	Regarding the wt% of claims 11-13, Rey does not limit the wt% of each of the three monomers of the ampholytic polymer.  Thus, one would use any amount of each monomer such that the total added up to 100 wt%.  Further, one would be motivated to increase or decrease the amount of nonionic, cationic and anionic monomers in order to obtain a polymer that had appropriate solubility/viscosity properties for the treatment fluid.  Such embraces and renders obvious the requirements of claims 11-13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766